Citation Nr: 0701209	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-24 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a torn ligament in the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1971 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a rating decision in May 2004, the RO assigned a separate, 
10 percent rating for arthritis of the right knee, which is 
rated on the basis of limitation of flexion and extension.  
The veteran did appeal the 10 percent rating.  For this 
reason, the issue on appeal is limited to rating the 
residuals of a torn ligament on the basis of subluxation and 
instability and not on limitation of flexion or extension. 


FINDING OF FACT

The right knee disability is manifested by pain without 
severe subluxation or severe instability. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of a torn ligament in the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostics Code (DC) 5257 
(2006).      


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2003.  In the notice, the veteran was informed of 
the type of evidence needed to substantiate the increased 
rating claim, namely, evidence that his knee disability had 
increased in severity.  The veteran was informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the provision 
for the effective date, that is, the date of receipt of the 
claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of  VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) 


(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has assisted the veteran in 
obtaining the evidence necessary to substantiate his claim, 
including obtaining medical records identified by the 
veteran.  The veteran has also been afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to the claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

Functional impairment due to pain is a factor in evaluating 
the severity of a musculoskeletal disability.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 (1995).  

Factual Background

In a rating decision in July 1973, the RO granted service 
connection for the right knee disability and assigned a 10 
percent rating pursuant to 38 C.F.R. § 4.71a, DC 5257.  By 
rating decision dated in April 1976, the RO assigned a 20 
percent under DC 5257 effective from October 1975.  This 
rating was confirmed and continued by rating decisions dated 
in November 1977 and August 2003.

Private medical records disclose that in February 2003 the 
veteran complained of right knee pain and swelling.  The 
pertinent findings were tenderness and a stable knee. 

On VA orthopedic examination in July 2003, the veteran 
complained of knee stiffness, constant pain, swelling with 
increased activity, and fatigue, which affected his work as a 
plumber.  He denied any recent dislocation or recurrent 
subluxation.  The pertinent findings were effusion, but no 
joint laxity.  Tests for instability were negative.

Analysis

The right knee disability is currently rated 20 percent 
disabling under DC 5257.  Under DC 5257, the criteria for the 
next higher rating, 30 percent, are severe recurrent 
subluxation or severe instability. 

On the basis of the findings of the VA examination in July 
2003, no joint laxity or instability was demonstrated, and 
the veteran denied any recent dislocation or recurrent 
subluxation. 



In absence of evidence of either severe recurrent subluxation 
or severe instability, there is no factual basis for a rating 
higher than 20 percent under DC 5257.  Accordingly, the Board 
finds that a higher rating is not warranted under DC 5257 and 
as the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 20 percent for residuals of a torn 
ligament in the right knee is denied.




____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


